*416Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Anthony Jenkins, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Jenkins’ 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jenkins v. Rivera, No. 4:12-cv-00988-CMC, 2012 WL 1720229 (D.S.C. May 16, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.